Exhibit 10.2


SETTLEMENT AND RELEASE AGREEMENT AND AMENDMENTS


This SETTLEMENT AND RELEASE AGREEMENT AND AMENDMENTS (this “Agreement”) is
entered into and is effective this 10th day of March, 2011, respecting the
rights and obligations of the following parties (each, a “Party”, and
collectively, the “Parties”):


 
1.
Estate of Jean Levy, Jay Levy executor (the “Levy Estate”);

 
2.
The Jaynjean Levy Family Limited Partnership (the “Partnership”);

 
3.
Warren P. Levy (“Warren Levy”);

 
4.
Ronald S. Levy (“Ron Levy” and, together with the Levy Estate, the Partnership
and Warren Levy, collectively, the “Levy Parties”); and

 
5.
Unigene Laboratories, Inc. (the “Company”).



Capitalized terms shall have the meanings ascribed to them in this Agreement,
unless otherwise indicated.


RECITALS


A.           WHEREAS, on February 1, 2006, each of Warren Levy and Ron Levy
entered into a Nonqualified Deferred Compensation Agreement with the Company
pursuant to which the Company agreed to credit $25,000 on January 1, 2006 and
each January 1 thereafter through and including January 1, 2014 to unfunded,
bookkeeping deferred compensation accounts for each of their benefits, with
payments thereunder (the "Deferred Comp") to begin at times specified in those
agreements (as amended, together, the “Deferred Comp Agreements”);


B.           WHEREAS, on March 17, 2010, the Company and Warren Levy entered
into that certain Second Amendment to Employment Agreement (the “Warren Second
Amendment”), which amended that certain Employment Agreement dated as of January
1, 2000, as amended by that First Amendment to Employment Agreement dated as of
December 22, 2008 (collectively, the “Warren Employment Agreement”), pursuant to
which Warren Levy is entitled to receive severance payments (the “Warren
Severance Payment”) and other benefits, under certain circumstances, and accrued
but un-used vacation pay (the “Warren Vacation Pay”);
 
C.           WHEREAS, on March 17, 2010, the Company and Ron Levy entered into
that certain Second Amendment to Employment Agreement (the “Ron Second
Amendment” and, together with the Warren Second Amendment, the "Second
Amendments"), which amended that certain Employment Agreement dated as of
January 1, 2000, as amended by that First Amendment to Employment Agreement
dated as of December 22, 2008 (collectively, the “Ron Employment Agreement” and,
together with the Warren Employment Agreement, the “Employment Agreements,” and
the Employment Agreements and the Deferred Comp Agreements, collectively, the
"Levy Comp Agreements"), pursuant to which Ron Levy is entitled to receive
severance payments (the “Ron Severance Payment” and, together with the Warren
Severance Payments, the “Total Severance Payments”) and other benefits, under
certain circumstances, and accrued but un-used vacation pay (the “Ron Vacation
Pay” and, together with the Warren Vacation Pay, whether arising under the Levy
Comp Agreements or otherwise, the “Total Vacation Pay”);
 
 
 

--------------------------------------------------------------------------------

 
 
D.           WHEREAS, on March 17, 2010, the Company executed in favor of the
Partnership that certain Second Amended and Restated Secured Promissory Note in
the original principal amount of $7,418,803 (the “Partnership Note”), which is
secured by certain patents and patent applications of the Company pursuant to
the terms of that certain Patent Security Agreement between the Company and Jay
Levy dated as of March 13, 2001, (i) as amended by the First Amendment to Patent
Security Agreement dated as of May 29, 2001, (ii) as amended by the Second
Amendment to Patent Security Agreement dated as of November 26, 2002, (iii) as
assigned to the Partnership on February 15, 2005, (iv) as amended by the Third
Amendment to Patent Security Agreement dated as of May 10, 2007 (collectively,
the “Levy Security Documents”), and pursuant to which (x) $500,000 was paid on
May 10, 2010, (y) $500,000 was payable on November 10, 2010, and (z) $250,000
will be payable on May 10, 2011 ((y) and (z) together referred to as, the
“Installments”), and the balance of outstanding principal and accrued interest
will be payable on June 18, 2013 (the “Maturity Date”);
 
E.           WHEREAS, on March 17, 2010, the Company executed in favor of the
Levy Estate the Second Amended and Restated Secured Promissory Note in the
original principal amount of $8,318,714 (the “Estate Note” and, together with
the Partnership Note, the "Notes", and the Notes, together with the Levy Comp
Agreements, collectively, the "Levy Agreements"), which is secured by a security
interest in, among other things, (i) the Company’s real property located at 110
Little Falls Road, Fairfield, New Jersey (the “Fairfield Location”), pursuant to
a Mortgage originally dated July 13, 1999 and modified from time to time
thereafter (as modified, the “Mortgage”), and (ii)  the Company’s fixtures and
personal property located at, and rents and related income arising from, the
Fairfield Location, perfected by UCC-1 Financing Statements  more fully listed
on Schedule A hereto (the “Financing Statements”), and pursuant to which
$500,000 was paid on May 10, 2010 and the balance of outstanding principal and
accrued interest will be payable on the Maturity Date;
 
F.           WHEREAS, effective September 9, 2010, Warren Levy resigned for Good
Reason pursuant to Section 11(a)(2) of the Warren Employment Agreement and Ron
Levy resigned for Good Reason pursuant to Section 11(a)(2) of  the Ron
Employment Agreement;
 
G.           WHEREAS, the Company is in the process of negotiating the sale and
leaseback of the Fairfield Location to an independent third party in an arms’
length transaction (the “Sale of the Fairfield Location”);
 
H.           WHEREAS, the Company has not paid the $500,000 scheduled to be paid
with respect to the Partnership Note on November 10, 2010, and the Company has
not paid any portion of the Total Vacation Pay, and, with respect to certain
payments to the Levy Parties under the Levy Comp Agreements, there is a
disagreement between the Company and the Levy Parties regarding the amounts of
certain of those payments; and
 
I.            WHEREAS, in order to save the expenses of and to avoid the
uncertainties associated with continuing the disagreement, each of the Parties
desires to settle any and all respective claims, including without limitations,
claims arising from and related to the Levy Agreements described above, whether
known or unknown, and each of the Parties therefore desires to enter into this
Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 


AGREEMENT


NOW THEREFORE, in consideration of the payment of the Settlement Amounts (as
defined below) and of the other promises and covenants herein contained and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties agree as
follows:


           1.           RELEASE OF COMPANY PARTIES.
 
1.1           Upon execution of this Agreement, each of the Levy Parties, for
itself/himself and on behalf of each of their respective affiliates, heirs,
executors, personal representatives, administrators, successors, assigns,
spouses and predecessors, hereby unconditionally and irrevocably releases and
forever discharges (a) the Company, (b) all direct and indirect parents,
subsidiaries, affiliates, units, divisions, successors, assigns and predecessors
of the Company, and all of their respective past, current and future employees,
directors, officers, controlling persons, owners, stockholders, attorneys,
agents and representatives, in their individual and official capacities, (c) the
Company's and any affiliated entity's insurers, (d) the Company's and any
affiliated entity's past, present and future employee benefit plans, as well as,
the administrators, fiduciaries, affiliates, trustees, insurers and otherwise of
all such plans, and (e) all persons, corporations or other entities acting by,
through, under or in concert with any of them or that might be claimed to be
jointly or severally liable with them (collectively, the “Company Parties”),
from all Levy Released Claims.   “Levy Released Claims” means all claims,
rights, demands, suits, actions, causes of action, debts, sums of money,
accounts, bills, promises, covenants, losses, costs, damages, liabilities,
judgments, taxes, attorneys' fees and costs, and expenses of any kind or nature,
whether known or unknown, in law or in equity, liquidated or unliquidated,
contingent or matured, whether arising in tort, contract or otherwise that the
Levy Parties have or ever have had based on anything that has happened from the
beginning of time until the date on which this Agreement is executed that relate
in any way to, or arise out of or in connection with, the Deferred Comp, the
Total Severance Payments, the Total Vacation Pay, the Installments and otherwise
under the Levy Agreements or otherwise, other than the Excluded Claims.  The
“Excluded Claims” means all rights and claims of the Levy Parties against any
Company Parties (i) arising after the date of this Agreement, (ii) under this
Agreement, (iii) for payment of the Notes or under any documents, including any
Levy Security Documents, that secure the obligations of the Company under the
Notes (including, for the avoidance of doubt, for the payment of the balance of
outstanding principal and accrued interest thereunder that is not otherwise paid
under the terms of this Agreement, and with respect to any liens and security
interests that secure the obligations owed under the Notes and that are not
discharged pursuant to Section 2.1.6 below); (iv) to control the investment of
and to receive distributions of the Deferred Comp; (v) as holders of shares in
the Company or options to purchase such shares; and (vi) any remaining rights
under the Employment Agreements, as modified by this Agreement, as stated below.
 
1.2           Each of the Levy Parties hereby represents and warrants that
it/he: (a) has made no transfer, assignment, conveyance or other disposition to
any other person or entity of any  Levy Released Claims; and (b) no other person
or entity has any interest in any such Levy Released Claims.
 
 
-3-

--------------------------------------------------------------------------------

 
 
1.3           The Parties agree that, by executing this Agreement, Warren Levy
and Ron Levy have each satisfied Section 11(c) of the Warren Employment
Agreement and the Ron Employment Agreement, respectively; provided that this
Section 1.3 shall not supersede or invalidate any previous release executed and
delivered by Warren Levy or Ron Levy thereunder or in respect thereof.


1.4           Each of the Parties hereby agrees that the Levy Agreements shall
be deemed to be amended as appropriate and to the extent necessary to give
effect to this Agreement, and, after the date of this Agreement, all references
to such documents shall mean and be a reference to such Levy Agreements as
amended hereby (as each may be further amended, restated, supplemented or
otherwise modified from time to time).  The appropriate Levy Parties agree to
affix to the Notes a legend that the terms of such Notes have been amended by
and are subject to the terms of this Agreement and shall promptly provide a copy
of such Notes containing such legend to the Company for its records.  The
Parties further agree that, by execution and delivery of this Agreement, the
Company has no further obligations (and the Levy Parties have no further rights)
with respect to the Deferred Comp, Total Severance Payments, the Total Vacation
Payments and the Installments, except as herein provided, and upon payment of
the Settlement Amounts, such payments shall satisfy in full and discharge any
and all obligations to the Levy Parties with respect to the Levy Released
Claims.


           2.           PAYMENTS.
 
2.1           Settlement Amounts.  In settlement of the Levy Released Claims,
the Company shall make the following payments at the times hereinafter specified
(subject to withholding for income and other applicable taxes to the extent
required by law) (the “Settlement Amounts”):
 
2.1.1           On the date of this Agreement, the Company shall make a lump sum
payment (a) to Warren Levy in the amount of $151,268, and to Ron Levy in the
amount of $136,736 (for a total payment of $288,004), representing a portion of
the Total Vacation Pay Warren Levy and Ron Levy each believe that they are owed,
and (b) to the Partnership in the amount of $5,000 as reimbursement for
attorneys’ fees in connection with transactions described in this Agreement; and
 
2.1.2           On March 10, 2011 (the day after the six-month anniversary of
Warren Levy’s and Ron’s Levy’s separation from employment with the
Company),  the Company shall make lump sum payments:
 
(a)  to Warren Levy in the amount of $327,750, and to Ron Levy in the amount of
$280,250 (for a total payment of $608,000), each amount representing their
respective annual salary on their date of termination, representing the amounts
payable under Section 11(b)(1)(A) of the Employment Agreements; and
 
 
-4-

--------------------------------------------------------------------------------

 
 
(b)  in the amount of $303,996 into an escrow account to be established pursuant
to an escrow agreement satisfactory in form and substance to Warren Levy and Ron
Levy  to be entered into with Wells Fargo Bank (or its successor bank), as
escrow agent (the "Escrow Agent"), which amount (i) represents the six monthly
severance payments that will be due to Warren Levy ($163,875) and Ron Levy
($140,125), under Section 11(b)(1)(B) of the Employment Agreements and (ii)
shall be payable from escrow in monthly increments beginning September 2011
through February 2012, in accordance with the Company's regular payroll cycle as
such may be amended from time to time.
 
The payments pursuant to Section 2.1.2, when paid to Warren Levy and Ron Levy,
shall represent payment in full and final satisfaction of the Warren Severance
Payment and the Ron Severance Payment.  The payments in Sections 2.1.1(a) and
2.1.2(a) shall be made by direct deposit, in accordance with lawful instructions
provided by Warren Levy and Ron Levy, including instructions for additional
withholdings.
 
2.1.3           Beginning on May 11, 2012 and each month thereafter, the Company
will pay $150,000, until all of the following obligations are paid in full and
discharged, with such payments to be made and applied in the following order of
priority (all as more fully enumerated on Schedule B attached hereto):
 
(a) to the Partnership for application to the Partnership Note in respect of the
Installments, on each of May 11, 2012, June 11, 2012, July 11, 2012,  August 13,
2012, and September 11, 2012;
 
(b)  on October 11, 2012 and November 13, 2012, to Warren Levy and Ron Levy,
total payments of $162,296 such that the remainder of the Total Vacation Pay is
paid in full and discharged; and
 
(c)  on November 13, 2012 and December 11, 2012, payments such that an aggregate
of $200,000 is paid into Rabbi Trust Accounts established and maintained by the
Company for the benefit of each of Warren Levy and Ron Levy, which $200,000
shall represent full satisfaction of the total amounts owed under the Deferred
Compensation Agreements, the investment of which will be directed solely by
Warren Levy and Ron Levy, respectively, with the Deferred Comp to be distributed
therefrom to Warren Levy and Ron Levy pursuant to and at the times and in the
amounts specified in the “Distributions” provision of the Deferred Compensation
Agreements.
 
2.1.4           All principal amounts outstanding under the Notes shall continue
to accrue interest at an interest rate of twelve percent (12%) per annum
pursuant to the terms of the Notes, including the Installments, until the
payments provided in Section 2.1.3(a) have been made.  Any amounts in respect of
the Installments that are to be paid on the dates specified in Section 2.1.3(a)
shall, if not paid when due, thereafter (until such amounts are paid) bear
interest at a rate of 15% per annum (in lieu of 12% per annum).  If any of the
monthly payments described in Section 2.1.3(b) and (c) above are not paid on a
timely basis, each such late payment shall bear interest at a rate of 3% per
annum, computed on the basis of a 360-day year and actual days elapsed, and such
interest shall accrue from the applicable due date until the date such late
payment (plus such interest) is paid in full.
 
 
-5-

--------------------------------------------------------------------------------

 
 
2.1.5           If, before such time as all of the Settlement Amounts are paid
in full, the Company at any time receives Net Cash Proceeds (defined below)
totaling at least $10 million from a single transaction or transactions,
including the sale, conveyance, licensing, or other disposition of any of the
Company’s assets (including in connection with the disposition of the Company’s
interest in Tarsa Therapeutics, Inc. (whether by merger, consolidation or
otherwise), but excluding the Sale of the Fairfield Location and the sale of tax
credits or net operating losses, and including from the licensing of Company’s
products, intellectual property, know-how and/or technologies, whether as
upfront payments or milestone payments under new or existing licensing
arrangements), the Company will pay all amounts under Section 2.1.3 that remain
unpaid, including any interest that may have accrued on the payments due under
Section 2.1.3(b) and (c), no later than the fifth (5th) business day after the
Company's receipt of such Net Cash Proceeds; provided however,  that, the
payment of such Net Cash Proceeds hereunder is subject to and shall take into
account the priority (the “Prior Payments”) of any mandatory payments required
to be made from such proceeds, whether to Victory Park Capital and/or its
Affiliates under the terms of the Amended and Restated Financing Agreement dated
as of March 16, 2010, between the Company and Victory Park Management LLC, as
agent, and the other lenders thereunder (as the same may have been amended,
restated or restructured prior to the date of this Agreement); and provided
further, that if after giving effect to the Prior Payments, the net cash
proceeds are insufficient to pay any amounts under Section 2.1.3 that remain
unpaid, including any interest that may have accrued on the payments due under
Section 2.1.3(b) and (c), then the Company first shall use such available
proceeds to make the payments in the order provided under Section 2.1.3 and
Schedule B.  “Net Cash Proceeds” means the aggregate amount of cash
consideration received in connection with any of the foregoing transactions net
of (y) the purchase price of products or royalties payable on sale of the
products receivable thereunder, and (z) all reasonable expenses required to
be  paid in connection with such transactions.
 
2.1.6           It is contemplated that the Sale of the Fairfield Location will
occur on or before April 30, 2011.   The Levy Parties acknowledge and agree
that: (a) to the extent their consent is required as a condition to such Sale of
the Fairfield Location, regardless of when such sale is completed, such consent
is hereby provided; (b) such Sale of the Fairfield Location will require the
prior release of the liens created by the Mortgage and the UCC-1 Financing
Statements on the assets of the Company which are the subject of the Sale of the
Fairfield Location; (c) concurrent with the execution and delivery of this
Agreement, the Partnership will execute a Discharge of Mortgage releasing any
lien on any portion of the Fairfield Location being sold under the terms of the
Sale of the Fairfield Property and UCC-3 Amendments deleting from the
description of Collateral contained in the Financing Statements any assets which
are being sold under the terms of the Sale of the Fairfield Property and deliver
the same to the Escrow Agent, and that the Escrow Agent may release the same to
the Company upon certification by the Company that it is not in default of any
of its obligations hereunder, that the payments under Sections 2.1.1 and 2.1.2
above have been made, and that the closing of the Sale of the Fairfield Location
will occur within five (5)  business days of such certification (with such
documents being returned to the Escrow Agent should such closing not occur); and
(d) at any time and from time to time upon the request of the Company and at the
expense of the Company, each of the Levy Parties will promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Company may reasonably request in order to facilitate the Sale of the
Fairfield Location.  After the payments in respect of the Installments pursuant
to Section 2.1.3(a) have been made, any payments made in respect of the Notes
shall be applied first to the Estate Note, and then to the Partnership Note.
 
 
-6-

--------------------------------------------------------------------------------

 
 
2.1.7           Notwithstanding anything to the contrary herein, any and all
payments on account of any of the Notes shall be subject to the terms and
conditions of that certain Affiliate Subordination Agreement (as defined in the
Amended and Restated Financing Agreement) and that certain Reaffirmation of
Affiliate Subordination Agreement dated as of March 17, 2010, and as amended by
that certain letter dated March [__], 2011 from Victory Park Management LLC
regarding “Consent and Amendment.”


2.1.8           Within 14 days after the date of this Agreement, the Company
will establish the Rabbi Trust Accounts for the benefit of each of Warren Levy
and Ron Levy, referred to in section 2.1.3(c) above, pursuant to documentation
satisfactory to Warren Levy and Ron Levy, in such a manner that the Rabbi Trust
Accounts will include the accounts previously established for purposes of the
Deferred Comp and all amounts therein.  The investment of the funds in the Rabbi
Trust Accounts shall be directed solely by Warren Levy and Ron Levy,
respectively, with the Deferred Comp to be distributed therefrom to Warren Levy
and Ron Levy pursuant to and at the times and in the amounts specified in the
“Distributions” provision of the Deferred Compensation Agreements.


2.2           No Admission Of Liability.  The Parties understand and acknowledge
that this Agreement is a compromise of disputed claims, and that this settlement
does not in any way constitute an admission of any liability whatsoever on the
part of any Party.  None of the parties hereto shall be considered to have been
or be the “prevailing” or “successful” party within the meaning of any statute,
regulation, or otherwise for the purpose of attorneys’ fees or for any other
purpose.
 
2.3           Representations And Warranties Of The Parties.  Each of the
Parties hereby represents and warrants that:
 
2.3.1           such Party has full legal capacity, power and authority, and is
legally competent, to execute and deliver this Agreement and to perform such
Party’s obligations under this Agreement, and this Agreement has been duly
authorized, executed and delivered by such Party;
 
2.3.2           the execution and delivery of this Agreement, the consummation
of the matters contemplated by this Agreement and the performance of such
Party’s obligations under this Agreement will not conflict with, or result in
any violation of or default under, any provision of such Party’s organizational
documents or any agreement or instrument to which such Party is subject or
party, or by which such Party or any of such Party’s properties is bound, or any
judgment, decree, order, statute, rule or regulation applicable to such Party or
such Party’s business or properties, other than those conflicts or violations
that will not have a material adverse effect on such Party’s ability to
consummate the matters contemplated by this Agreement; and
 
2.3.3           such Party knowingly and voluntarily agrees to all of the terms
set forth in this Agreement and knowingly and voluntarily agrees to be legally
bound by its terms; such Party has been represented by legal counsel of such
Party’s own choice throughout all of the negotiation that preceded the execution
of this Agreement; and such Party has executed this Agreement after receiving
the advice of such legal counsel.
 
 
-7-

--------------------------------------------------------------------------------

 
 
           3.           MISCELLANEOUS.
 
3.1           Entire Agreement.  This Agreement represents the entire agreement
among the Parties with respect to the subject matter of this Agreement and
supersedes all prior negotiations, representations and agreements, whether
written or oral, among the Parties with respect to such subject matter.  No
Party has entered into this Agreement in reliance on any promise, statement or
representation not expressly set forth in this Agreement; each Party expressly
represents that he or it was not induced to enter into this Agreement due to any
promise, statement or representation by or on behalf of any other Party except
those expressly set forth in this Agreement; and each Party irrevocably waives
any claim to the contrary.  No party to this Settlement Agreement may contest
its enforceability. Each party will bear its own attorneys’ fees, expert and
advisors’ fees and costs in connection with the negotiation, execution and
delivery of this Agreement, and in connection with the Claims and the Released
Claims, except as otherwise provided herein.
 
3.1.1           Prior Agreements Remaining in Effect as Modified Hereby.  The
Deferred Comp Agreements (other than the first three (3) provisions thereof),
the Employment Agreements, and the Notes shall remain in effect, as modified by
this Agreement.  For the avoidance of doubt, the provisions remaining in effect
include, but are not limited to:


(a) Sections 7 (regarding ownership of intellectual property), 8 (regarding
trade secrets), 11(b)(3) (regarding healthcare benefits), 13 (regarding
non-competition and non-disparagement), 16 (regarding arbitration), 22
(regarding survival of terms), 23(c) (regarding Section 409A), and 24 (regarding
D&O Coverage and Indemnification) of the Employment Agreements;


(b) Sections 6(c) and 11(b)(4) of the Employment Agreements, and the Company
hereby confirms that all options held by Warren Levy and Ron Levy are fully
vested;


(c) The “Distributions” provision of the Deferred Comp Agreements;


(d) the Notes or any documents, including any Levy Security Documents, that
secure the obligations of the Company under the Notes, including the provisions
regarding payment of the balance of outstanding principal and accrued interest
thereunder that is not otherwise paid under the terms of this Agreement, and any
liens and security interests that secure the obligations owed under the Notes
and are not released pursuant to Section 2.1.6 above;
 
 
-8-

--------------------------------------------------------------------------------

 
 
Furthermore, nothing in this Agreement affects, or is intended to affect, the
rights of any of the Levy Parties as the holders of shares of the Company or
options to purchase shares of the Company.


3.2           Governing Law.  This Agreement shall be governed, construed,
applied and enforced in accordance with the internal laws of the State of New
Jersey, without regard to its conflicts of law principles.
 
3.3           Successors and Assigns.  The terms, conditions and covenants of
this Agreement shall extend to, be binding upon and inure to the benefit of the
successors, heirs, beneficiaries and assigns of the Parties.
 
3.4           Severability.  In the event that any covenant, condition or other
provision herein contained is held to be invalid, void or illegal by any court
of competent jurisdiction, the same shall be deemed severable for the remainder
of this Agreement and shall in no way effect, impair or invalidate any other
covenant, condition or other provision herein contained.  If such condition,
covenant or other provision shall be deemed invalid due to its scope or breadth,
such covenant, condition or other provision shall be deemed valid to extent of
the scope or breadth permitted by law.
 
3.5           Further Assurances.  Each Party agrees to cooperate fully with the
other Parties and to execute such further instruments, documents and agreements
and to give such further written assurances as may be reasonably requested by
any other Party to evidence and reflect the transactions described herein and
contemplated hereby and to carry into effect the intents and purposes of this
Agreement.


3.6           Confidentiality.  Until the Company's filing of a Form 8-K or
another appropriate form under the Securities Act of 1934, as amended, that
discloses the terms of this Agreement, the Levy Parties shall keep the terms of
this Agreement confidential and the terms of this Agreement shall not be
disclosed to any person, entity or institution by the Levy Parties without an
order of the court or the express written consent of the Company, except as
required by law.


3.7           Construction.  This Agreement shall not be construed more strictly
against one Party than another by virtue of the fact that it, or any part of it,
may have been prepared by one Party or by counsel for one of the Parties, it
being recognized that this Agreement is the result of arm’s-length negotiations
between the Parties and all Parties have contributed substantially and
materially to the preparation of this Agreement.
 
3.8.           Certain Tax Matters.  The parties intend that this Agreement, and
the payments made under this Agreement, shall be treated as either consistent
and in compliance with the requirements of Section 409A of the Internal Revenue
Code or exempt from the application of Section 409A.  The Parties agree to
cooperate in good faith to take such reasonable actions as are necessary,
appropriate, or desirable to avoid imposition of any additional tax or income
recognition under Section 409A, but in no event will the Company reimburse any
of the Levy Parties for any taxes that may be imposed on any of them whether as
a result of Section 409A or otherwise.
 
 
-9-

--------------------------------------------------------------------------------

 
 
3.9           Counterparts.  This Agreement may be executed in counterparts,
each of which, when signed, shall be deemed an original, and all of which taken
together constitute one and the same agreement.  Signatures provided by
facsimile or other electronic transmission shall be deemed original signatures
and shall be binding in all respects.
 
[Signature Page Follows]
 
 
-10-

--------------------------------------------------------------------------------

 


READ CAREFULLY BEFORE SIGNING


IN WITNESS WHEREOF, each of the Parties hereto has executed this Settlement and
Release Agreement and Amendments, effective as of the date first above written.




UNIGENE LABORATORIES, INC.
 
By:  /s/ Gregory T. Mayes
Name:  Gregory T. Mayes, V.P. Corporate Development & General Counsel
ESTATE OF JEAN LEVY
 
By:  /s/ Jay Levy
Name:  Jay Levy, Executor
 
THE JAYNJEAN LEVY FAMILY LIMITED PARTNERSHIP
 
By:  /s/ Warren P. Levy
Name:  Warren P. Levy, General Partner
 
By:  /s/ Ronald S. Levy
Name:  Ronald S. Levy, General Partner
 
/s/ Warren P. Levy
Warren P. Levy
 
/s/ Ronald S. Levy
Ronald S. Levy
 
 
 

--------------------------------------------------------------------------------

 

Schedule A
 
Debtor
Jurisdiction
Secured Party
Filing No./Date
Unigene Laboratories, Inc.
Delaware Secretary of State
Jay Levy
20071974772
5/25/07
Unigene Laboratories, Inc.
Essex Co., NJ
Jay Levy
7070826
B12059
P4373
5/31/07

 
 
 

--------------------------------------------------------------------------------

 

Schedule B


Schedule of Payments


Date
Payee/Payment
Amount
May 11, 2012
The Partnership (Installments)
$150,000
June 11, 2012
The Partnership (Installments)
$150,000
July 11, 2012,
The Partnership (Installments)
$150,000
August 13, 2012
The Partnership (Installments)
$150,000
September 11, 2012
The Partnership (Installments)
$150,000
October 11, 2012
Warren Levy (partial Total Vacation Pay)
$78,784
 
Ron Levy (partial Total Vacation Pay)
$71,216
November 13, 2012
Warren Levy (balance of Total Vacation Pay)
$6,457
 
Ron Levy (balance of Total Vacation Pay)
$5,839
 
Warren Levy (portion of Deferred Comp)
$68,852
 
Ron Levy (portion of Deferred Comp)
$68,852
December 11, 2012
Warren Levy (balance of Deferred Comp)
$31,148
 
Ron Levy (balance of Deferred Comp)
$31,148


